PER CURIAM:
The United States has appealed from several orders of the District Court of Maryland finding a number of picture magazines not obscene.1 The Government’s position essentially is that any collection of photographs of nudes is obscene, if, in some of the pictures, the pubic area of the model is exposed. We think obscenity cannot be determined on such a per se basis, and we affirm the conclusion of the District Court that these magazines are not obscene.2
Affirmed.

. See, e. g., United States v. A Shipment of 25,000 Magazines, D.C., 254 F.Supp. 1014.


. Cf. United States v. 392 Copies of Magazine entitled “Exclusive,” 4 Cir., 373 F.2d 633.